PER CURIAM:
John W. Singleton, Jr., a farmer in Nicholas County, West Virginia, makes this claim against the Division of Highways, in the amount of $1,264.00, for causing damage to *183fencing on his farm running along the northerly side of West Virginia Secondary Route 4 in Nicholas County.
It appears from the evidence that on August 17, 1991, respondent was conducting mowing and brush removal operations along said public road and adjacent to claimant’s field in which cattle were grazing, and accidentally hooked into a woven wire fence, destroying or damaging two ten-foot panels.
Some of the cattle went through the opening and were exposed to wild cherry clippings, which are toxic to cattle, but none of claimant’s cattle died.
Claimant acted expeditiously and purchased fencing materials and employed fellow farmers to rebuild the damaged fence, and built some 1264 feet of new fence, largely along a stretch of the road in which these appear to be few trees of any kind; he justifies replacing the fencing not damaged by arguing that it was necessary to do so to confine his cattle.
Be that as it may, the claimant’s cause of action rests upon the destruction or damage to some twenty feet of the roadside fence, and his damage to some twenty feet of the roadside fence, and his damages are limited to the reasonable cost of replacing the damaged fence. His testimony, partially supported by a bill for fencing material, is to the effect that the new fence cost him about one dollar per foot. Because it costs more than that amount per foot to replace two panels, the Court is of the opinion that five dollars per running foot would be the reasonable cost of replacing twenty-feet of damaged fencing, and, therefore, that claimant’s damages are $100.00.
Award of $100.00.